The plaintiff seeks an annulment of her marriage to the defendant upon the ground that their contract of marriage lacked mutuality of consent.
The petition for the annulment of a marriage on this ground requires of the Court hearing it great caution and demands clear proof. (Davis vs. Davis, 119 Conn. 203.) In this case the proof was anything but clear. The circumstances surrounding the events which the plaintiff testified took place on the day of the wedding and during the days immediately following while apparently susceptible of corroboration were not corroborated in any particular save perhaps that of her claimed physical condition and the nature of this latter evidence was such as to leave the Court unconvinced upon its most important feature. Further, the Court is unable to give full credence to the testimony of the plaintiff. In other words, the plaintiff failed to establish by proper proof the claims set forth as a basis for an annulment of her marriage.
   The petition is therefore dismissed.